433 F.2d 8
Bennett Gordon ILER, Appellant,v.UNITED STATES of America, Appellee.
No. 26460.
United States Court of Appeals, Ninth Circuit.
Oct. 19, 1970.

William Bryan Osborne, Los Angeles, Cal., for appellant.
Robert L. Meyer, U.S. Atty., Los Angeles, Cal., for appellee.
Before HAMLEY, MERRILL and DUNIWAY, Circuit Judges.
PER CURIAM:


1
Appellant has applied to this court for bail pending appeal.  Prior to his conviction on two counts charging violations of 18 U.S.C. 152 (transfer of assets in contemplation of bankruptcy), appellant was at liberty on his personal recognizance.


2
The district court denied bail pending appeal on the ground that it would be inconsistent with the obtaining of a study on appellant pursuant to 18 U.S.C. 4208(b) and (c).


3
A defendant may not be denied release from custody pending appeal because of the district court's desire to obtain a report under that statute.  See Corey v. United States, 375 U.S. 169, 173, 84 S.Ct. 298, 11 L.Ed.2d 229 (1963).  The United States does not oppose release of appellant pending appeal and, in fact, has called our attention to the Corey decision.


4
This matter is remanded to the district court for entry of an order releasing appellant upon his own recognizance, subject to such reasonable conditions as the district court may require.  The present stay of the commitment of appellant shall remain in effect until appellant has been so released from custody.